Citation Nr: 1008840	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-40 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to 
June 1972 in the United States Marine Corps.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In December 2009, the Veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  On the day of the hearing, the 
Veteran submitted new medical evidence.  This evidence has 
not yet been considered by the RO, the agency of original 
jurisdiction.  However, because this evidence was submitted 
with a waiver of RO consideration, the Board accepts it for 
inclusion in the record and consideration by the Board at 
this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).

The Veteran also submitted a Notice of Disagreement (NOD) 
with the RO's December 2006 denial of his claim for service 
connection for a cervical spine disorder.  But after 
receiving a statement of the case (SOC) addressing this claim 
in December 2007, he did not perfect his appeal of this claim 
by then filing a timely Substantive Appeal (e.g., VA Form 9 
or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2009).  
So this claim is not before the Board.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed as having PTSD as a 
result of alleged in-service stressors during his service in 
Vietnam from March to June of 1971.  

2.  The evidence does not demonstrate that the Veteran 
engaged in combat with the enemy.  

3.  There is no independent, credible supporting evidence 
that the Veteran's alleged in-service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Review of the claims folder reveals compliance with the VCAA.  
The duty to notify was accomplished by way of VCAA letters 
from the RO to the Veteran dated in March 2006 and April 
2008.  The March 2006 letter also included a questionnaire 
pertinent to his PTSD claim.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

In addition, both letters from the RO further advised him 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.  

As to the timing of VCAA notice, the U.S. Court of Appeals 
for Veterans Claims (Court) and Federal Circuit Court have 
held that VCAA notice should be provided to a claimant before 
the initial unfavorable AOJ decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  In the present case, the 
RO issued all required VCAA notice in March 2006 prior to the 
December 2006 rating decision on appeal.  The subsequent 
April 2008 letter was merely superfluous with regard to 
Dingess notice.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and VA Vet Center 
records.  The RO also attempted to corroborate the Veteran's 
alleged stressors with a VA Military Records Specialist, who 
secured the Veteran's Unit Command Chronologies from March to 
June of 1971.  None of these records corroborated the 
Veteran's alleged stressors.  The VA Military Records 
Specialist also issued an August 2008 Formal Finding of a 
Lack of Information to Verify the Stressor.  No further 
action is required under VA law.  See VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 15, Blocks k, l.  The Veteran has also 
submitted several stressor statements, attorney letters, a 
lay statement from his sister, additional VA treatment 
records, as well as VA Vet Center records.  The Veteran was 
also afforded an August 2006 VA examination with a medical 
opinion addressing the etiology of his PTSD.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In summary, the 
Board is satisfied that all relevant evidence identified by 
the Veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for PTSD

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

In short, the establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other 
supportive evidence that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat).  To gain the benefit 
of a relaxed standard for proof of service incurrence of an 
injury or disease, 38 U.S.C.A. § 1154(b) requires that the 
Veteran have actually participated in combat with the enemy.  
See VAOPGCPREC 12-99.

If VA determines either that the Veteran did not engage in 
combat with the enemy or that the Veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's testimony or statements.  
38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. 
Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

But as stated by the Court, corroboration of every detail of 
a claimed stressor, including the appellant's personal 
participation, is not required; rather, a Veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. 
Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, after-the-fact medical 
nexus evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 
396.  That is, just because a physician or other health 
professional accepted an Veteran's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, again, a medical provider cannot 
provide supporting evidence that a claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau, 9 Vet. App. at 395-96.  The Veteran's 
own statements to the medical provider will not serve as 
sufficient corroboration of the alleged stressor.  
Independent verification is required.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis 

SPRs and the Veteran's DD Form 214 confirm that he served in 
Vietnam from March 2, 1971 to June 19, 1971, with the U.S. 
Marine Corps HQ and Service Company, Supply Battalion, First 
Force Service Regiment (FSR), later subsumed by the Force 
Logistic Command (FLC).  His DD Form 214 reveals that the 
Veteran served as a supply administrative man as his military 
occupational specialty (MOS).  His SPRs generally note that 
he participated in operations against Communist insurgent 
forces in Vietnam.  He was awarded the National Service 
Defense Medal and Vietnam Service Medal.  He did not receive 
any wounds in action.    

The Veteran contends that he suffers from PTSD as the result 
of several alleged stressors that occurred during his service 
in Vietnam.  First, he says that while stationed at Red Beach 
Marine Base in Da Nang, Vietnam, he was subject to enemy 
rocket fire, small arms fire, and mortar attacks from March 
1971 to June 1971.  He also says he was subject to these 
types of attacks while driving a truck in a supply convoy on 
occasion.  See August 2006 VA psychological examination; 
September 2007 VA psychologist letter; June 2008 VA Vet 
Center record; and Travel Board hearing testimony at page 6.  

Second, he says that he witnessed body bags being transported 
on occasion, with one specific instance being at the runway 
upon arrival at Red Beach Marine Base in Da Nang, Vietnam in 
February 1971.  See August 2006 VA psychological examination; 
August 2007 VA Vet Center record.  

Third, he says that he witnessed friends being killed in 
Vietnam.  He did not provide any specific location, date, or 
names for the fatalities.  See August 2006 VA psychological 
examination; September 2007 VA psychologist letter.  

Fourth, he says that while assigned to the rear of a supply 
truck sometime in April, May, or June of 1971, he cut off the 
arm of a civilian Vietnamese child with a machete in order to 
defend the supply truck.  This is the most frequently 
discussed of his alleged stressors.  See August 2006 VA 
psychological examination; September 2007 VA psychologist 
letter; June 2008 VA Vet Center record; Travel Board hearing 
testimony; February 2006 claim; May 2006 stressor statement; 
and VA treatment records dated in May 2006 and November 2007.  
 
The first requirement for any service connection claim is the 
existence of a current disability.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In particular, what is required here is medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV), as well as competent evidence of a 
nexus between current PTSD symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In this case, VA medical 
personnel diagnosed the Veteran with PTSD in accordance with 
VA regulation, as well provided medical evidence of a link 
between several of his reported stressors and his PTSD 
diagnosis.  See August 2006 VA psychological examination; 
September 2007 VA psychologist letter.  This evidence is also 
supported by VA treatment and VA Vet Center records dated 
from 2006 to 2009 revealing treatment, medication, and group 
and individual therapy for PTSD.  But as noted above, the 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood, 1 Vet. App. 
at 192.  Further, no physician can provide supporting 
evidence that a claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau, 9 Vet. 
App. at 395-96.  

Therefore, the remaining question is whether there is 
credible supporting evidence that an alleged in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen, 
10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  Initially, 
the Board finds insufficient evidence that the Veteran 
engaged in combat with the enemy.  Although the Veteran 
served in Vietnam from March 2, 1971 to June 19, 1971, the 
Veteran's SPRs do not reflect receipt of medals, badges, or 
decorations that specifically denote combat with the enemy.  
SPRs indicate that he participated in "operations" against 
Communist insurgent forces in Vietnam, but there is no 
specific mention of combat.  STRs are negative for any 
evidence of an in-service wound that could relate to combat.  
His MOS is listed as a supply administrative man, which is 
not a MOS of someone typically involved in combat operations.  

Moreover, VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the Veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Evidence that the Veteran participated in 
attacking or defending an attack of the enemy would 
ordinarily show he had engaged in combat.  The phrase would 
not apply to veterans who served in a general "combat area" 
or "combat zone," but did not themselves engage in combat 
with the enemy.  VAOPGCPREC 12-99.   In fact, the Federal 
Circuit recently held that the term "engaged in combat with 
the enemy" in § 1154(b) requires that the Veteran 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality, as determined on a case-by-case bases.  A 
showing of no more than service in a general 'combat area' or 
'combat zone' is not sufficient to trigger the evidentiary 
benefit of § 1154(b)."  Moran v. Peake, 525 F.3d 1157, 1159 
(Fed. Cir. 2008).  In this regard, Unit Command Chronologies 
from March to June of 1971 do not reveal any instances of 
enemy contact, to include indirect or direct fire on the 
Veteran's unit locations.  The Veteran's assertions that he 
engaged in combat with the enemy are not ignored, but are not 
sufficient, by themselves, to establish a combat related 
stressor through his lay testimony alone.  

Therefore, because there is insufficient evidence of combat 
with the enemy, there must be credible supporting evidence 
that the claimed in-service stressors actually occurred.  38 
C.F.R.  § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 
Vet. App. at 395.  Unfortunately, there is not, so the Board 
must deny his claim.

That is, with regard to the stressor of being subject to 
enemy rocket fire, small arms fire, and mortar attacks from 
March 1971 to June 1971, the VA Military Records Specialist 
in the August 2008 Formal Finding noted that the Unit Command 
Chronologies from March to June of 1971 do not reveal any 
instances of enemy contact, to include indirect or direct 
fire on the Veteran's unit locations.  It was added that any 
further attempts at verification would be futile.  There are 
no other records that verify mortar attacks or enemy fire on 
the Veteran's unit or when the Veteran was assigned to a 
supply convoy during his time in Vietnam.  

With regard to the stressor of witnessing body bags being 
transported on occasion, with one specific instance being at 
the runway upon arrival at Red Beach Marine Base in Da Nang, 
Vietnam in February 1971, there is no indication in his SPRs 
or the Unit Command Chronologies that he was ever assigned to 
a graves registration unit or burial detail, which would 
regularly involve exposure to dead bodies.  In the 
alternative, the Veteran has not submitted a buddy statement 
from a fellow soldier confirming such a stressor.  See VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Topic 13, Blocks k, l.  This stressor 
therefore cannot be verified.  
  
With regard to the stressor of witnessing friends being 
killed in Vietnam, the Veteran did not provide any specific 
location, date, or names for the fatalities.  Without such 
information, VA cannot attempt to verify the deaths.  See 38 
C.F.R. § 3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
The details provided by the Veteran are simply too unclear to 
provide a meaningful effort to confirm this stressor.  
Moreover, Unit Command Chronologies from March to June of 
1971 fail to reveal any casualties in the Veteran's unit.  

With regard to the stressor of cutting off the arm of a 
civilian Vietnamese child with a machete in order to defend 
the supply truck, civilian Vietnamese casualties are not 
generally verifiable by a military records custodian.  That 
is, corroboration or verification is not feasible in the case 
of civilian casualties, enemy casualties, sniper attacks, 
mistreatment of enemy prisoners, or events that occurred 
while travelling in a convoy.  In fact, the VA Military 
Records Specialist in the August 2008 Formal Finding noted 
that the incident with the civilian is "incapable of 
substantiation."  Certain stressors are clearly impossible 
to document.  See VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section D, Topic 15, Block a.  
In these instances, a credible buddy statement from a fellow 
soldier would be required in order to corroborate the alleged 
stressor.  See VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section D, Topic 13, Blocks 
k, l.  The Veteran has not submitted any such buddy 
statement.  It was added that any further attempts at 
verification would be futile.  

The Board also acknowledges the February 2008 letter from the 
Veteran's sister, which discusses the changes in the 
Veteran's behavior since his discharge from service.  But 
this letter provides no specific independent corroboration of 
his alleged in-service stressors.  

In summary, although there is a current diagnosis of PTSD 
with nexus evidence, there is no credible supporting evidence 
for his alleged in-service stressors.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  In 
this regard, the Veteran and his attorney's lay statements 
are not sufficient.  Id.
Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In making the determination, the Board has also considered 
whether the Veteran's PTSD claim raised the issue of whether 
service connection is warranted for any other acquired 
psychiatric disorder aside from PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  In this regard, the 
Veteran has reported and been diagnosed with depression and 
anxiety during the course of his PTSD claim.  See e.g., March 
2006 VA treatment record.  However, the August 2006 VA 
psychological examiner, and many other VA and Vet Center 
personnel during the appeal, only rendered a diagnosis of 
PTSD.  Moreover, in a September 2007 letter, the Veteran's 
treating psychologist noted depression and anxiety as 
"severe psychiatric symptoms of PTSD," but not as separate 
diagnoses.  In addition, neither the Veteran nor his attorney 
has ever separately suggested service connection for any 
other psychiatric disorder other than PTSD.  Therefore, since 
it is shown here that symptoms of anxiety and depression are 
encompassed within his PTSD disorder, they are considered as 
being denied within the scope of his present PTSD claim.   
ORDER

The appeal is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


